               Case 8:20-bk-03563-RCT       Doc 196     Filed 05/03/21     Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
In re:

PERFORMANCE DRIVEN
LANDSCAPING CORP.                                     Case No.8:20-bk-03563-RCT

Debtor.                                               Chapter 11
                                    /

                      MOTION OF REORGANIZED DEBTOR TO
                   MODIFY CONFIRMED PLAN OF REORGANIZATION

          COMES NOW the Reorganized Debtor, PERFORMANCE DRIVEN LANDSCAPING

CORP., hereafter referred to as “Debtor”, by and through the undersigned attorney, and pursuant

to 11 U.S.C. § 1193 respectfully requests that this Court modify the confirmed plan of

reorganization in this case. In support of this motion, Debtor states as follows:

          1.     On May 4, 2020 the Debtor filed a Voluntary Petition for Relief under Chapter 7

of the Bankruptcy Code.

          2.      On May 14, 2020 the Court entered an order converting the case from a case

under Chapter 7 to a case under Subchapter V of Chapter 11.

          3.     On March 18, 2021 the Court entered the Order Confirming Second Amended

Plan (Doc. No. 193) which confirmed the Debtor’s Second Amended Plan of Reorganization

(Doc. No. 154), the “Plan”. The Plan was confirmed under Section 1191 (b) of the Bankruptcy

Code.

          4.     The Debtor was the proponent of the plan which was confirmed.

          5.     The Plan has not been “substantially consummated”. No payments have been

made to any unsecured creditors under the Plan.

          6.     Pursuant to 11 U.S.C. 1193 (c), a reorganized debtor may modify a plan
             Case 8:20-bk-03563-RCT         Doc 196      Filed 05/03/21     Page 2 of 6




confirmed under 1191(b) at any time after confirmation of such plan and before three (3) years.

        7.      Debtor proposes to modify the Plan to provide for the sale of substantially all of

the assets of the Debtor with the net proceeds of the sale to be paid to its creditors under the

modified plan. The modified plan will be filed contemporaneously with the filing of this motion

or shortly thereafter.

        8.      The Debtor believes that the modified plan will meet the requirements of Section

1191(b) of the Bankruptcy Code.

        WHEREFORE, Debtor prays that this Court, after notice and a hearing, confirm the

modified plan pursuant to §11 U.S.C. 1193.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of this Motion of Reorganized Debtor to Modify

Confirmed Plan of Reorganization has been served electronically or by first class United States

mail postage prepaid to the United States Trustee, Attention Benjamin Lambers, Esq., 501 E.

Polk Street, Suite 1200, Tampa, FL 33602; Subchapter V Trustee, Debra Jackson, DJJ

Consulting LLC, 13829 Woodhaven Circle, Fort Myers, FL 33905; Debtor, Performance Driven

Landscaping Corp., 311 Sarasota Center Blvd., Sarasota, FL 34240; and to all parties on the

attached mailing matrix list on this 3rd   day of May, 2021.



                                                      /s/ Benjamin G. Martin
                                                      Benjamin G. Martin
                                                      Attorney at Law
                                                      1620 Main Street, Suite 1
                                                      Sarasota, Florida 34236
                                                      (941) 951-6166
                                                      Florida Bar No. 464661
                                                      skipmartin@verizon.net
                               Case 8:20-bk-03563-RCT        Doc 196           Filed 05/03/21   Page 3 of 6
Label Matrix for local noticing                David Fauquier                                   Vanessa Fauquier
113A-8                                         Feher Law, PLLC                                  Feher Law, PLLC
Case 8:20-bk-03563-RCT                         1275 66th Street N., #40042                      1275 66th Street N., #40042
Middle District of Florida                     St. Petersburg, FL 33743-9502                    St. Petersburg, FL 33743-9502
Tampa
Mon May 3 10:04:42 EDT 2021
Gardenmasters of SW Florida, Inc.              NKC Enterprises, Inc., d/b/a M&W Supply Comp     Performance Driven Landscaping Corp.
c/o Blalock Walters, P.A.                      7750 Fruitville Road                             311 Sarasota Center Blvd
802 11th Street West                           Sarasota, FL 34240-9255                          Sarasota, FL 34240-9382
Bradenton,, FL 34205-7734


Strategic Funding Source, Inc. d/b/a Kapitus   American Farms                                   BTS Horticultural Sciences
c/o Donald R. Kirk                             1484 Keane Ave.                                  c/o Simone Brown
Carlton Fields                                 Naples, FL 34117-2926                            121 Holly Ave.
P.O. Box 3239                                                                                   Sarasota, FL 34243-1414
Tampa, FL 33601-3239

Bennett Contracting                            Bentley & Bruning, P.A.                          Cadence Bank
6029 33rd Rd. St. E.                           783 South Orange Ave.                            Attn: Nicholas S. Dzembo
Bradenton, FL 34203                            3rd Floor                                        SVP. Commercial Banking
                                               Sarasota, FL 34236-4702                          25 South Links Ave.
                                                                                                Sarasota, FL 34236-5906

Cadence Bank, N.A.                             Cadence Bank, N.A.                               Charles F. Johnson, Esq.
2002 Timberloch Place, Suite 600               Jason A. Weber, Esq.                             Blalock Walters, P.A.
The Woodlands, TX 77380-1187                   1000 Corporate Drive, Suite 150                  802 11th Street West.
                                               Fort Lauderdale, Florida 33334-3655              Bradenton, FL 34205-7734


Deiter’s Sod & Landscaping                     Department of Labor and Security                 Department of Revenue
Deiter’s sod Service, Inc.                     Hartman Building Suite 307                       PO Box 6668
2315 Zipperer Rd.                              2012 Capital Circle Southeast                    Tallahassee FL 32314-6668
Bradenton, FL 34212-9701                       Tallahassee FL 32399-6583


Dept. of Revenue                               Edgewood Nursery                                 Enverra
Tallahassee, FL                                326 N. Havana Rd.                                Enverra Partners, LLC
                                               Venice, FL 34292-2526                            2101 L. Street NW
                                                                                                Ste 800
                                                                                                Washington, DC 20037-1657

First National Bank Omaha                      Florida Department of Revenue                    Free as a Bird
1620 Dodge St Stop Code 3129                   P.O. Box 6668                                    2166 NW 10th St.
Omaha, NE 68197-0002                           Tallahassee, FL 32314-6668                       Ocala, FL 34475-5340



Frontier Communications                        Gardenmasters of SW Florida                      Internal Revenue Service
5050 Kingsley Drive                            341 Seaboard Ave.                                Centralized Insolvency Ops
Cincinnati, OH 45227-1115                      Venice, FL 34285-4664                            PO Box 7346
                                                                                                Philadelphia, PA 19101-7346


Internal Revenue Service                       J. Sanford                                       James R. Giczewski
Philadelphia, PA                               1079 N. Trail                                    2111 Palm View Road
                                               #328                                             Sarasota, FL 34240-8886
                                               Nokomis, FL 34275
                                Case 8:20-bk-03563-RCT      Doc 196           Filed 05/03/21   Page 4 of 6
James R. Giczewski                            James R. Giczewski                               James R. Giczewski
and Maria L. Giczewski.                       and Maria L. Giczewski.                          c/o James A. Timko, Esq.
c/o James A. Timko, Esq                       c/o James A. Timko, Esq                          Shutts & Bowen LLP
300 South Orange Avenue, Suite 1600           300 South Orange Avenue, Suite 1600              300 S. Orange Ave., Suite 1600
Orlando, FL 32801-3382                        Orlando, Florida 32801-3382                      Orlando, FL 32801-3382

Jason Williams, Esq.                          Joy Nichole DeGrasse                             Joy Nichole DeGrasse
Shutts & Bowen LLP                            2727 Dick Wilson                                 c/o Kelly Roberts, Esq
300 South Orange Avenue                       Sarasota, FL 34240-8726                          2075 Main Street, Suite 23
Suite 1600                                                                                     Sarasota, Florida 34237-6031
Orlando, FL 32801-3382

Knight Capital Funding                        Luxury Home Magazine                             M & W Supply, Inc.
9 East Lockerman St.                          PO Box 993                                       7750 Fruitville Rd.
Ste 202-543                                   Ellenton, FL 34222-0993                          Sarasota, FL 34240-9255
Dover, DE 19901-8306


Manatee County Utilities                      Maria L. Giczewski                               Michael A. France
4410 66th St. W.                              c/o James A. Timko, Esq.                         1515 Ringling Blvd.
Bradenton, FL 34210-2606                      Shutts & Bowen LLP                               Ste. 800
                                              300 S. Orange Ave., Suite 1600                   Sarasota, FL 34236-6782
                                              Orlando, FL 32801-3382

Michael L. Morgan, Esq.                       Midco Petroleum                                  Mike Armstrong Landscaping
Michael L. Morgan Law Group                   2212 6th St.                                     8475 69th St. E.
2364 Fruitville Rd.                           Sarasota, FL 34237-2899                          Palmetto, FL 34221-9435
Sarasota, FL 34237-6129


Mulch Blowers of Florida                      NKC ENTERPRISES, INC., D/B/A M&W SUPPLY COMP     NKC Enterprises, Inc.
5311 36th Ave. E.                             Timothy W. Gensmer, Esquire                      d/b/a M&W Supply Company
Palmetto, FL 34221-6924                       2831 Ringling Blvd., Suite 202-A                 c/o Timothy W. Gensmer, P.A.
                                              Sarasota, FL 34237-5348                          2831 Ringling Blvd, Suite 202-A
                                                                                               Sarasota, FL 34237-5348

Next Level Turf Management                    Pit Stop Auto Repair                             Pit Stop Auto Repair
6515 Muck Pond Rd                             1841 S. Tamiami Trail                            4402 Bee Ridge Rd.
Seffner, FL 33584-2438                        Venice, FL 34293-3128                            Sarasota, FL 34233-2502



Pye Barker Fire & Safety                      Republic Services                                SaraMana Bus. Products
2141 12th St.                                 PO Box 271647                                    1618 Barber Rd.
Sarasota, FL 34237-2793                       Tampa, FL 33688-1647                             Sarasota, FL 34240-9393



Sarasota County Tax Collector                 Sarasota County Tax Collector                    Sarasota Mobile Marine Svc
101 S Washington Blvd                         101 S Washington Bvd                             c/o Robert Tuden
Sarasota, FL 34236-6993                       Sarasotas, FL 34236-6993                         642 Pompano Ave.
                                                                                               Sarasota, FL 34237-4648


Scott Friedman                                Site One Landscaping                             Southeast Spreading Company
2702 W. Azeele St.                            6055 Clark Center Ave.                           13650 Fiddlesticks Blvd.
Tampa, FL 33609-4220                          Sarasota, FL 34238-2718                          Ste 202-336
                                                                                               Fort Myers, FL 33912-0312
                                Case 8:20-bk-03563-RCT             Doc 196        Filed 05/03/21        Page 5 of 6
Strategic Funding                                    Strategic Funding Source, Inc. d/b/a Kapitus         Strategic Funding Source, Inc.d/b/a Kapitus
PO Box 29071                                         J. Ryan Yant                                         Donald R. Kirk
Glendale, CA 91209-9071                              Carlton Fields, P.A.                                 Post Office Box 3239
                                                     Post Office Box 3239                                 Tampa, Florida 33601-3239
                                                     Tampa, Florida 33601-3239

Superior Architechtural Sol.                         TWC Distributors, Inc                                TWC Distributors, Inc.
1575 15th ave. Dr. E.                                c/o Lara R. Fernandez, Esq.                          1550 Sarasota Center Blvd.
Ste 102                                              101 East Kennedy Boulevard, Suite 2700               Sarasota, FL 34240-7885
Palmetto, FL 34221-2827                              Tampa, Florida 33602-5150


Triple O Nursery Farms, Inc.                         Venice Pest Control                                  Donald R Kirk +
14750 SW 248th St.                                   114 Corporation Way                                  Carlton Fields, P.A.
Homestead, FL 33032-5202                             Venice, FL 34285-5558                                PO Box 3239
                                                                                                          4221 W. Boy Scout Blvd., #1000 (33602)
                                                                                                          Tampa, FL 33607-5743

Benjamin E. Lambers +                                Benjamin G Martin +                                  Timothy W Gensmer +
Timberlake Annex                                     Law Offices of Benjamin Martin                       Timothy W Gensmer, PA
501 E. Polk Street, Suite 1200                       1620 Main Street, Suite 1                            2831 Ringling Blvd
Tampa, FL 33602-3945                                 Sarasota, FL 34236-5824                              Suite 202-A
                                                                                                          Sarasota, FL 34237-5348

United States Trustee - TPA7/13 +                    Lara Roeske Fernandez +                              Fred E Moore +
Timberlake Annex, Suite 1200                         Trenam Law                                           Blalock Walters, P.A.
501 E Polk Street                                    101 E. Kennedy Boulevard, Suite 2700                 802 11th Street West
Tampa, FL 33602-3949                                 Tampa, FL 33602-5150                                 Bradenton, FL 34205-7734


Kristina E Feher +                                   Jason A Weber +                                      James A Timko +
Feher Law, P.L.L.C.                                  Tiffany & Bosco, P.A.                                Shutts & Bowen, LLP
1275 66th Street N., #40042                          1000 Corporate Drive, Suite 150                      300 S Orange Avenue, Suite 1600
St. Petersburg, FL 33743-9502                        Fort Lauderdale, FL 33334-3655                       Orlando, FL 32801-3382


John R Yant +                                        Kelly K Roberts +                                    Debra Jackson +
Carlton Fields Jorden Burt, P.A.                     Roberts Law, PLLC                                    DJJ Consulting LLC
4221 West Boyscout Boulevard, Suite 1000             2075 Main Street, Suite 23                           3670 Mossy Oak Drive
Post Office Box 3239 (33601)                         Sarasota, FL 34237-6031                              Fort Myers, FL 33905-3841
Tampa, FL 33601-3239




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cadence Bank, N.A.                                (u)Joy Degrasse                                      (u)James R. Giczewski




(u)Maria L. Giczewski                                (u)TWC Distributors, Inc.                            (u)Rebecca Wolf, CPA
                                                                                                          Trusted Accounting Solutions, Inc
                             Case 8:20-bk-03563-RCT      Doc 196           Filed 05/03/21   Page 6 of 6
(u)GARDENMASTERS of SW Florida, Inc.       (d)Next Level Turf Management                    (d)Pit stop Auto Repair
                                           6515 Muck Pond Road                              1841 S. Tamiami Trail
                                           Seffner, FL 33584-2438                           Venice, FL 34293-3128



(d)Scott Friedman                          End of Label Matrix
2702 W. Azeele St.                         Mailable recipients    80
Tampa, FL 33609-4220                       Bypassed recipients    10
                                           Total                  90
